McDonald, judge.
The conviction is for assault with intent to murder: the punishment, five years.
*587A conviction of appellant for this offense was reversed in Cause No. 33,879, reported in Tex.Cr.App., 356 S.W.2d 679, because of the insufficiency of the evidence to show an intent to kill.
There is no more evidence on intent to kill on this trial than in the previous case; there is no material difference in any of the evidence adduced. A reiteration of the facts would serve no purpose.
The evidence is still insufficient to show an intent to kill and to support the conviction.
The judgment is reversed and the cause is remanded.